Case 2:18-cv-01390-DOC-RAO Document 270 Filed 05/27/21 Page 1 of 10 Page ID #:3025



 1 BRIAN LEDAHL (SBN 186579)
   bledahl@raklaw.com
 2 RUSS AUGUST & KABAT
   12424 Wilshire Boulevard, 12th Floor
 3 Los Angeles, CA 90025
   Tel: (310) 826-7474
 4 Fax: (310) 826-6991

 5   KAL K. SHAH (Pro Hac Vice)
 6
     kshah@beneschlaw.com
     BENESCH, FRIEDLANDER, COPLAN
 7     & ARONOFF LLP
     71 South Wacker Drive, Suite 1600
 8   Chicago, IL 60606
     Tel: (312) 212-4979
 9   Fax: (312) 757-9192
10
     Attorneys for Defendant/Third-Party Plaintiff Feit Electric Co., Inc.
11

12                        IN THE UNITED STATES DISTRICT COURT
13
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   NICHIA CORP.,                                 Case No. 2:18-cv-01390-DOC-RAOx
15
           Plaintiff,                              JOINT STIPULATION REGARDING
16                                                 EXTENSION TO SUPPLEMENT
                  v.
17                                                 EXISTING WRITTEN DISCOVERY
     FEIT ELECTRIC CO., INC.,                      AND DOCUMENT PRODUCTION
18

19         Defendant,
                                                   Judge: David O. Carter
20                and                              Special Master: Irma Gonzalez
21   UNITY MICROELECTRONICS, INC.
22
           Intervenor-Defendant.
23

24

25

26

27

28
               JOINT STIPULATION REGARDING EXTENSION TO SUPPLEMENT EXISTING WRITTEN
                               DISCOVERY AND DOCUMENT PRODUCTION;
                                    Case No. 2:18-cv-01390-DOC-RAOx
Case 2:18-cv-01390-DOC-RAO Document 270 Filed 05/27/21 Page 2 of 10 Page ID #:3026



 1
     FEIT ELECTRIC CO., INC.
 2

 3
         Third-Party Plaintiff,

 4             v.
 5   SEOUL SEMICONDUCTOR CO.,
 6
     LTD., LUMILEDS LLC, AND LG
     INNOTEK HUIZHOU CO., LTD.,
 7
         Third-Party Defendants.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                      2
28      JOINT STIPULATION REGARDING EXTENSION TO SUPPLEMENT EXISTING WRITTEN DISCOVERY AND
                                       DOCUMENT PRODUCTION;
                                     Case No. 2:18-cv-01390-DOC-RAOx
Case 2:18-cv-01390-DOC-RAO Document 270 Filed 05/27/21 Page 3 of 10 Page ID #:3027




 1           This Stipulation is entered into by and between Plaintiff Nichia Corporation

 2   (“Nichia”) and Defendant/Third-Party Plaintiff Feit Electric Co., Inc. (“Feit Electric”)
 3
     and by and between Feit Electric and Third-Party Defendants, Seoul Semiconductor Co.,
 4

 5   Ltd. (“SSC”), Lumileds LLC (“LL”) and LG Innotek Huizhou Co., Ltd (“LGITHZ”)

 6   (collectively, the “Third-Party Defendants”), by and through their respective counsel.
 7
             WHEREAS, the Court entered a Joint Amended Scheduling Order on April 14,
 8

 9   2021 (Dkt. No. 264) (“Scheduling Order”), setting, among other things, a deadline for all

10   Parties to supplement existing written discovery and document production by May 27,
11
     2021;
12

13           WHEREAS, settlement negotiations between Nichia and Feit Electric have

14   progressed since the Court entered the Scheduling Order. Specifically, revisions to a
15
     draft settlement agreement were sent by Feit Electric to Nichia on May 21, 2021, with
16

17   comments and edits to be provided by Nichia by June 7, 2021;
18           WHEREAS, in light of the parties’ ongoing settlement negotiations, Nichia and
19
     Feit Electric have agreed that an extension as to their deadline to supplement existing
20

21   written discovery and document production may further assist in resolution of some or all
22   of the outstanding issues in the dispute between them. Specifically, extending the
23
     deadline, as between Nichia and all other Parties, until June 15, 2021, would allow for
24

25   Nichia and Feit Electric to engage in additional settlement negotiations and a possible
26

27

28
       JOINT STIPULATION REGARDING EXTENSION TO SUPPLEMENT EXISTING WRITTEN DISCOVERY AND
                                      DOCUMENT PRODUCTION;
                                    Case No. 2:18-cv-01390-DOC-RAOx
Case 2:18-cv-01390-DOC-RAO Document 270 Filed 05/27/21 Page 4 of 10 Page ID #:3028




 1   resolution of Nichia’s claims against Feit Electric1;

 2          WHEREAS, concurrent with the negotiations between Nichia and Feit Electric,
 3
     Feit Electric and the Third-Party Defendants have agreed that an extension as to their
 4

 5   deadline to supplement existing written discovery and document production may

 6   potentially facilitate a global resolution of all claims. Specifically, extending the
 7
     deadline, as between Feit Electric and the Third-Party Defendants, until June 30, 2021,
 8

 9   would allow for Nichia and Feit Electric to engage in additional settlement negotiations,

10   and in turn, provide further time for a possible resolution of Feit Electric’s claims against
11
     the Third-Party Defendants;
12

13          WHEREAS, the extension will further reduce the burden of litigation on the

14   Parties and on the Court. And, there is no prejudice here as the Parties jointly seek the
15
     extension sought herein.
16

17          NOW, THEREFORE, as is set forth in the attached order, the Parties, by and
18   through their respective undersigned counsel of record, hereby stipulate that the interests
19
     of judicial economy and efficiency would be served by extending the Scheduling Order
20

21   as follows:
22
                The deadline to supplement existing written discovery and document
23
                   productions between Nichia and all other Parties is extended until and
24

25
     1
    Nichia and Feit Electric have also discussed the extension of the deadline for exchange
26
   of claim terms, proposed constructions, and supporting intrinsic and extrinsic evidence,
27 Nichia’s counsel does not currently have authority to agree to extend that date.

28
         JOINT STIPULATION REGARDING EXTENSION TO SUPPLEMENT EXISTING WRITTEN DISCOVERY AND
                                        DOCUMENT PRODUCTION;
                                      Case No. 2:18-cv-01390-DOC-RAOx
Case 2:18-cv-01390-DOC-RAO Document 270 Filed 05/27/21 Page 5 of 10 Page ID #:3029




 1               through June 15, 2021;

 2             The deadline for Feit Electric and the Third-Party Defendants to supplement
 3
                 existing written discovery and document productions served by and to each
 4

 5               other is extended until and through June 30, 2021; and

 6             This Stipulation shall not impact any other deadlines set forth under the
 7
                 Scheduling Order.
 8

 9   Dated: May 27, 2021
10   By: /s/ Jenny L. Colgate
11   William S. O’Hare (SBN 82562)
12   wohare@swlaw.com
     Elizabeth M. Weldon (SBN 223452)
13   eweldon@swlaw.com
14   SNELL & WILMER L.L.P.
     600 Anton Blvd., Suite 1400
15   Costa Mesa, CA 92626
16   Telephone: (714) 427-7000
     Facsimile: (714) 427-7799
17

18   Robert P. Parker (pro hac vice)
     rparker@rfem.com
19   Martin M. Zoltick (pro hac vice)
20   mzoltick@rfem.com
     Steven Weihrouch (pro hac vice)
21   sweihrouch@rfem.com
22   Jenny L. Colgate (pro hac vice)
     jcolgate@rfem.com
23   Michael Jones (pro hac vice)
24   mjones@rfem.com
     Daniel R. McCallum (pro hac vice)
25   dmccallum@rfem.com
26   Mark Rawls (pro hac vice)
     mrawls@rfem.com
27

28
       JOINT STIPULATION REGARDING EXTENSION TO SUPPLEMENT EXISTING WRITTEN DISCOVERY AND
                                      DOCUMENT PRODUCTION;
                                    Case No. 2:18-cv-01390-DOC-RAOx
Case 2:18-cv-01390-DOC-RAO Document 270 Filed 05/27/21 Page 6 of 10 Page ID #:3030




 1 ROTHWELL, FIGG,
      ERNST & MANBECK P.C.
 2 607 14th Street N.W. – Suite 800

 3 Washington, DC 20005
   Telephone: (202) 783-6040
 4 Facsimile: (202) 783-6031

 5
     Attorneys for Plaintiff Nichia Corporation
 6

 7
   By: /s/ Andrew V. Devkar
 8 Andrew V Devkar (SBN 228809)
   andrew.devkar@morganlewis.com
 9 MORGAN LEWIS AND BOCKIUS LLP
   2049 Century Park East Suite 700
10 Los Angeles, CA 90067-3109
   Tel: (310) 907-1000
11 Fax: (310) 907-1001

12   Attorney for Third-Party Defendant LG Innotek Huizhou Co., Ltd.
13

14   By: /s/ Michael A. Molano
15   Edward D. Johnson (SBN 189475)
     wjohnson@mayerbrown.com
16   Michael A. Molano (SBN 171057)
     mmolano@mayerbrown.com
17   Cliff A. Maier (SBN 248858)
     cmaier@mayerbrown.com
18   MAYER BROWN LLP
     Two Palo Alto Square, Suite 300
19   3000 El Camino Real
     Pal Alto, CA 94306-2112
20   Tel: (650) 331-2000
21 Evan Wooten (SBN 247340)
   ewooten@mayerbrown.com
22 MAYER BROWN LLP
   350 South Grand Avenue, 25th Floor
23 Los Angeles, CA 90071
   Tel: (650) 331-2000
24
     Attorneys for Third-Party Defendant Lumileds LLC
25

26

27

28
       JOINT STIPULATION REGARDING EXTENSION TO SUPPLEMENT EXISTING WRITTEN DISCOVERY AND
                                      DOCUMENT PRODUCTION;
                                    Case No. 2:18-cv-01390-DOC-RAOx
Case 2:18-cv-01390-DOC-RAO Document 270 Filed 05/27/21 Page 7 of 10 Page ID #:3031




 1   By: /s/ Michael B. Eisenberg
   Michael Bradley Eisenberg (pro hac vice)
 2
   michael.eisenberg@steptoe.com
 3 STEPTOE AND JOHNSON LLP
   114 Avenue of the Americas, 35th Floor
 4
   New York, NY 10036
 5 Tel: (212) 506-3931
   Fax: (212) 506-3950
 6

 7   Anna M. Targowska (pro hac vice)
     atargowska@steptoe.com
 8
     STEPTOE AND JOHNSON LLP
 9   227 West Monroe Street, Suite 4700
10
     Chicago, IL 60606
     Tel: (312) 577-1300
11   Fax: (312) 577-1370
12
   Robyn C. Crowther (SBN 193840)
13 rcrowther@steptoe.com
14
   STEPTOE AND JOHNSON LLP
   633 West Fifth Street, Suite 1900
15 Los Angeles, CA 90071

16 Tel: (213) 439-9428
   Fax: (213) 439-9599
17

18   Stacey Hsiang Chun Wang (SBN 245195)
     stacey.wang@hklaw.com
19   HOLLAND AND KNIGHT LLP
20   400 South Hope Street, 8th Floor
     Los Angeles, CA 90071
21   Tel: (213) 896-2400
22   Fax: (213) 896-2450

23   Attorney for Third-Party Defendant Seoul Semiconductor Co., Ltd.
24

25

26

27

28
       JOINT STIPULATION REGARDING EXTENSION TO SUPPLEMENT EXISTING WRITTEN DISCOVERY AND
                                      DOCUMENT PRODUCTION;
                                    Case No. 2:18-cv-01390-DOC-RAOx
Case 2:18-cv-01390-DOC-RAO Document 270 Filed 05/27/21 Page 8 of 10 Page ID #:3032




 1   By: /s/ Kal K. Shah

 2   Kal K. Shah (pro hac vice)
 3   kshah@beneschlaw.com
     BENESCH, FRIEDLANDER,
 4     COPLAN & ARONOFF LLP
 5   71 South Wacker Drive
     Chicago, IL 60606
 6   Tel: (312) 212-4979
 7   Fax: (312) 757-9192

 8   Michael S. Weinstein (pro hac vice)
 9   mweinstein@beneschlaw.com
     BENESCH, FRIEDLANDER,
10     COPLAN & ARONOFF LLP
11   200 Public Square, Suite 2300
     Cleveland, OH 44114
12   Tel: (216) 363-6228
13   Fax: (216) 363-4588

14   Brian Ledahl (SBN 186579)
15   bledahl@raklaw.com
     RUSS AUGUST & KABAT
16   12424 Wilshire Boulevard, 12th Floor
17   Los Angeles, CA 90025
     Tel: (310) 826-7474
18   Fax: (310) 826-6991
19
     Attorneys for Defendant/Third-Party Plaintiff Feit Electric Co., Inc.
20

21

22

23

24

25

26

27

28
       JOINT STIPULATION REGARDING EXTENSION TO SUPPLEMENT EXISTING WRITTEN DISCOVERY AND
                                      DOCUMENT PRODUCTION;
                                    Case No. 2:18-cv-01390-DOC-RAOx
Case 2:18-cv-01390-DOC-RAO Document 270 Filed 05/27/21 Page 9 of 10 Page ID #:3033




 1           DECLARATION OF CONSENT TO ELECTRONIC SIGNATURE:

 2         Pursuant to Central Dist. L.R. 5-4.3.4(a)(2), the undersigned hereby attests that
 3
     all other signatories listed, and on whose behalf the filing is submitted, concur in
 4

 5   the filing’s content and have authorized this filing.

 6
                                                    /s/ Kal K. Shah
 7                                                  Kal K. Shah (Pro Hac Vice)
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
       JOINT STIPULATION REGARDING EXTENSION TO SUPPLEMENT EXISTING WRITTEN DISCOVERY AND
                                      DOCUMENT PRODUCTION;
                                    Case No. 2:18-cv-01390-DOC-RAOx
     Case 2:18-cv-01390-DOC-RAO Document 270 Filed 05/27/21 Page 10 of 10 Page ID
                                      #:3034



 1                                CERTIFICATE OF SERVICE
 2         I hereby certify that this JOINT STIPULATION REGARDING EXTENSION TO
 3   SUPPLEMENT          EXISTING       WRITTEN        DISCOVERY          AND      DOCUMENT
 4   PRODUCTION was filed on May 27, 2021, using the electronic case filing (CM/ECF)
 5   system for the Central District of California, which will send notification of such filing to
 6   all counsel of record.
 7

 8
                                                   /s/ Kal K. Shah
                                                   Kal K. Shah (Pro Hac Vice)
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
        JOINT STIPULATION REGARDING EXTENSION TO SUPPLEMENT EXISTING WRITTEN DISCOVERY AND
                                       DOCUMENT PRODUCTION;
                                     Case No. 2:18-cv-01390-DOC-RAOx
